Filed 5/25/21 P. v. Carter CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B308323

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. 9PR07086)

         v.

JEROME MAJOR CARTER,

         Defendant and
         Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Kevin S. Rosenberg, Judge. Appeal dismissed.
     Greg Wolff, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                 ____________________________
       In 2012, Jerome Carter pleaded no contest to one count of
possession of a firearm by a felon. (Pen. Code, § 29800, subd.
(a)(1).)1 The trial court sentenced Carter to two years in state
prison.
       Carter was released on post-release community supervision
(PRCS) on July 9, 2013. His supervision was to expire on
February 2, 2020.
       As part of his PRCS, Carter was participating in a
residential mental health treatment plan. On September 25,
2019, Carter discharged himself from the residential treatment
plan against the medical advice of his treatment team. He
provided no information about an address where he would be
located. Afterward, Carter failed to report to the designated
office of the Los Angeles County Probation Department for
supervision.
       The probation department filed a petition to revoke
Carter’s PRCS, citing failure to cooperate in a mental health
plan, failure to inform the probation department of his residence
address, and failure to obey all laws. At a hearing on September
1, 2020, the trial court heard Carter’s request to represent
himself pursuant to Faretta v. California (1975) 422 U.S. 806.
The trial court granted Carter’s Faretta request.
       At a hearing on September 11, 2020, Carter, representing
himself, attempted to file a demurrer to the PRCS revocation
petition. The trial court declined to accept the document for
filing in the courtroom, but advised Carter that the document
could be filed with the clerk and needed to be served on the
People.


     1   Further statutory references are to the Penal Code.




                                 2
       After the trial court advised Carter that the demurrer
would need to be set for hearing, the defendant asked the trial
court whether he could “plead ‘no contest’ at this time and take
my time? And then I will finish this on appeal in the streets.” In
response, the People offered Carter a sentence of 170 days in jail
to settle the matter. Carter accepted.
       The trial court accepted Carter’s no contest plea, revoked
and reinstated his PRCS, sentenced him to 170 days in jail, and
awarded him 62 days of custody credit.
       Carter filed a timely notice of appeal. This court entered
orders appointing counsel for Carter and limiting his appeal to
“issues that do not require a Certificate of Probable Cause.”
       After examination of the record, counsel filed an opening
brief raising no issues and asking this court to review the record
independently pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende). On March 11, 2021, we sent a letter to Carter and his
appointed counsel advising Carter that within 30 days he could
personally submit any contentions or issues he wanted us to
consider, and directing counsel to send the record and opening
brief to Carter immediately. Carter did not file a supplemental
brief.
       “California courts have declined to require Wende review in
any appeal other than a first appeal of right from a judgment of
criminal conviction.” (People v. Freeman (2021) 61 Cal.App.5th
126, 132.) In Freeman, the court concluded that an appeal from
an order revoking and reinstating PRCS was “not subject to
Wende review . . . because it is not a direct appeal from a
judgment of conviction.” (Id. at p. 133.) On that basis we will
dismiss the appeal.




                                3
       Regardless of whether the appeal was entitled to Wende
review, we have examined the entire record and are satisfied that
Carter’s counsel complied with the responsibilities Wende
imposes. No arguable issues exist. (People v. Kelly (2006) 40
Cal.4th 106, 109-110; Wende, supra, 25 Cal.3d at p. 441.)
Carter’s no contest plea and failure to obtain a certificate of
probable cause limit the potential scope of his appeal to
“[g]rounds that arose after entry of the plea and do not affect the
plea’s validity” or “[t]he denial of a motion to suppress evidence
under Penal Code section 1538.5.” (Cal. Rules of Court, rule
8.304(b); see § 1237.5.) The record does not demonstrate the
existence of any such issue.

                        DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                 4